Citation Nr: 1809792	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  17-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for residuals of a left inguinal hernia status post-operative.

2.  Entitlement to service connection for the residuals of a left inguinal hernia status post-operative.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1945 to June 1947, which included service during World War II. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue entitlement to service connection for residuals of a left inguinal hernia status post-operative addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed final June 1973 rating decision the Veteran's service connection claim for left inguinal hernia status post-operative was denied. 

2.  Since the June 1973 rating decision, new and material evidence has been received to reopen the service connection claim for left inguinal hernia status post-operative.


CONCLUSIONS OF LAW

1.  The June 1973 rating decision denying the Veteran's service connection claim for left inguinal hernia status post-operative is final.  38 U.S.C. § 7105(c) (2012); 
38 C.F.R. § 20.1103 (2017).

2.  Following the final rating decision in June 1973, new and material evidence has been received to reopen the service connection claim for left inguinal hernia status post-operative.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1973 rating decision, the RO granted service connection for a right inguinal hernia status post-operative.  However, the RO denied service connection for a left inguinal hernia status post-operative without further explanation.  In doing so, the RO noted having received and considered service treatment records (STRs) showing a right inguinal hernia repair in service as well as a May 1971 Record of Operation showing admission for and repair of a left inguinal hernia in May 1971.  He did not initiate an appeal as to this decision and it became final.  See 38 U.S.C. 
§ 7105(c); 38 C.F.R. § 20.1103. 

Subsequently, the Veteran filed a petition to reopen the service connection claim for left inguinal hernia status post-operative in March 2014.  In the July 2014 rating decision, the RO denied his petition to reopen because no new evidence had been submitted whatsoever.  

Irrespective of the RO's determination, the Board must independently assess whether new and material evidence has in fact been submitted in order to assume jurisdiction over the merits of this claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369-70 (Fed. Cir. 2001).

Following the July 2014 rating decision, the Veteran submitted an April 2015 Statement in Support of Claim detailing that he has had four separate hernia operations; the first occurring in service in 1946; then in 1971, 1986, and 1991.  While his relevant STRs and the May 1971 Record of Operation regarding the left inguinal hernia were previously considered, the Board notes his statements regarding procedures in 1986 and 1991 are new and have not been considered.  As this new evidence goes to the nature of his left inguinal hernia, and potentially the etiology of the same, the Board finds it is also material because it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that 38 C.F.R. § 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening").  Accordingly, the claim is reopened.   

As another matter, the Board notes in a January 2018 Informal Hearing Presentation, the Veteran's representative raised a new theory of entitlement; that his left inguinal hernia was secondary to service-connected right inguinal hernia.  See Boggs v. Peake, 520 F.3d 1330, 1336-37(2008) (holding that while a new theory of entitlement for the same disease or injury cannot serve as the basis of a new claim, if the evidence supporting the new theory constitutes new and material evidence, the claim may be reopened).


ORDER

New and material evidence having been received, the service connection claim for the residuals of a left inguinal hernia status post-operative is reopened.


REMAND

A review of the claims file confirms the Veteran's STRs showing his first inguinal repair procedure in service and May 1971 Record of Operation detailing his second inguinal repair procedure are of record.  However, the Board notes no medical records from H. Hospital in Phoenix Arizona pertaining to his third and fourth left inguinal hernia repairs in 1986 and 1991 have been received or requested.  See March 2015 Letter from the Veteran.  As such, the Board finds a remand is necessary to obtain these records.

Additionally, the Board acknowledges the Veteran's representative's request for a VA examination since none has been provided to date.  January 2018 Informal Hearing Presentation.  In this regard, the Board notes the holding in McLendon v. Nicholson that when there is evidence of a current disability, an in service incurrence, and an indication that the current disability may be associated with the in service incurrence, but there is insufficient medical evidence to make a decision on the claim an examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In light of the above, the Board finds the McLendon elements have been met and remand for a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to determine if there are any relevant VA and/or private treatment records in addition to the private treatment records from H. Hospital in Phoenix, Arizona.  Secure any necessary authorization from him to obtain them.  Thereafter, obtain a copy of the treatment records from each treatment provider or facility identified by him.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of the residuals of his left inguinal hernia.

After reviewing the complete record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service and explain why.

b. If the residuals of his left inguinal hernia are not caused by or otherwise related to his active duty service, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately due to or aggravated beyond its natural progression by the service-connected right inguinal hernia status post-operative and explain why. 

The examiner is reminded that causation and aggravation are distinct concepts, and each must be addressed when proffering an opinion.

c. In rendering an opinion, the examiner should consider his relevant lay statements.

3. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


